Case: 17-10299    Date Filed: 11/09/2017   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-10299
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:16-cr-60199-WJZ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

LIVINGSTON SAMUELS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 9, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Livingston Samuels appeals his convictions on one count of importation of

cocaine, in violation of 21 U.S.C. § 952(a), and one count of possession with intent
                Case: 17-10299      Date Filed: 11/09/2017      Page: 2 of 5


to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). Samuels

argues that the District Court erred by denying his motion for a judgment of

acquittal because there was no evidence that he had knowledge of the five

kilograms of cocaine in his suitcase,1 which were found hidden inside souvenirs he

brought back from Jamaica.

       We review de novo the denial of a defendant’s motion for a judgment of

acquittal on sufficiency-of-evidence grounds. United States v. Friske, 640 F.3d
1288, 1290 (11th Cir. 2011). We must view the facts and draw all reasonable

inferences therefrom in the light most favorable to the government. United States

v. Hansen, 262 F.3d 1217, 1236 (11th Cir. 2001) (per curiam). A district court’s

denial of a motion for a judgment of acquittal will be upheld if a reasonable trier of

fact could conclude that the evidence establishes the defendant’s guilt beyond a

reasonable doubt. United States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir.

2000) (per curiam). Accordingly, a defendant’s conviction will be sustained as

long as there is a reasonable basis for it in the record. United States v. Farley, 607
F.3d 1294, 1333 (11th Cir. 2010).

       To sustain a conviction for possession with intent to distribute under 21

U.S.C. § 841(a)(1), the government must prove that the defendant (1) knowingly

       1
        The DEA concluded that Samuels possessed 5.083 kilograms of cocaine hydrochloride,
a Schedule II controlled substance. According to the special agent assigned to investigate
Samuels’ case, the value of five kilograms of cocaine was between $150,000 and $160,000 in the
county where the cocaine was intercepted.
                                              2
                Case: 17-10299        Date Filed: 11/09/2017       Page: 3 of 5


(2) possessed a controlled substance (3) with intent to distribute it. United States v.

Poole, 878 F.2d 1389, 1391 (11th Cir. 1989) (per curiam). To convict a defendant

under 21 U.S.C. § 952(a), the government must prove that the defendant

knowingly imported a controlled substance. United States v. Vera, 701 F.2d 1349,

1357 (11th Cir. 1983). Both violations can be proven by direct or circumstantial

evidence. Id. at 1357–58; United States v. Quilca-Carpio, 118 F.3d 719, 721–22

(11th Cir. 1997) (per curiam).

       Samuels disputes the jury’s finding that he knew of the cocaine hidden in the

souvenirs. Drawing primarily on the First Circuit case United States v. Ayala-

Tapia, 520 F.3d 66 (1st Cir. 2008), he contends that although a substantial quantity

of drugs is typically sufficient to support an inference of knowing possession,

additional evidence must be produced in cases where drugs are found in a hidden

compartment—here, within the souvenirs. Samuels claims that because he “had

given a plausible account of what happened and there were no inconsistencies in

his story,” and because “[t]he prosecutor’s cross-examination of [him] had not

given the jury a reason to believe he was lying,” such “additional evidence” was

not produced. 2



       2
          The prosecution, on the other hand, argues that Samuels’ account is not as trustworthy
as he believes. It raised the following issues, among others, at trial. Samuels told an
investigating agent that he was in Jamaica to attend the funeral of his “aunt,” whom he identified
as his father’s sister. However, he was unable to correctly spell her name, and it was later
revealed that the decedent was not related to Samuels. Samuels also claimed that at least one of
                                                3
                Case: 17-10299        Date Filed: 11/09/2017       Page: 4 of 5


       But Samuels mischaracterizes Ayala-Tapia. There, the court expressly noted

that the case did not involve a hidden compartment. Id. at 68–69. It instead

involved four heavily wrapped, heroine-filled packages which the defendant

claimed to believe were filled with coffee and flour. Id. at 67. And further, the

Ayala-Tapia court never stated that additional evidence of knowledge would be

required in hidden-compartment cases. It simply noted, “As is common in drug

courier prosecutions, there was no direct evidence of what Ayala knew; whether

the jury could reasonably infer knowledge depends, as common sense would

suggest, on the surrounding facts and circumstances.”3 Id. at 68.

       Regardless, this Court has held that direct evidence of a defendant’s

knowledge of possession is not necessary to support a conviction—including in

hidden-compartment cases. See Quilca-Carpio, 118 F.3d at 721–22 (involving

drugs stored in a hidden compartment in the defendant’s luggage). The jury here

could thus reasonably infer from the quantity of drugs seized—$150,000 to



the souvenirs was for his supervisor at Sky Chef, his place of employment, but he could not
recall his supervisor’s name. Further, Samuels spent $70 on the souvenirs and identified the
souvenir vendor as an individual named “Ross,” but claimed that he did not know the
individual’s last name and that he and the individual had no means of contacting each other.
Thus, by Samuels’ account, a street vendor whom he did not know provided him with five
kilograms of cocaine for $70 and the two had no ability to reconnect with one another.
       3
         The Ayala-Tapia court followed this statement with a citation comparing a Ninth
Circuit case stating that mere possession of a substantial quantity of drugs may be sufficient to
infer knowledge with a Sixth Circuit case stating that additional evidence must be presented if
the drugs were found in a hidden compartment. See 520 F.3d at 68. Perhaps this was the source
of Samuels’ mischaracterization of Ayala-Tapia.
                                                4
                 Case: 17-10299   Date Filed: 11/09/2017   Page: 5 of 5


$160,000 worth of cocaine—that the provider was not likely to entrust such

valuable cargo to Samuels without Samuels’ knowledge. In addition to the

quantity of drugs supporting an inference of knowledge, Samuels testified at trial.

The jury was free to derive conclusions based on their perception of his credibility.

Indeed, “a statement by a defendant, if disbelieved by the jury, may be considered

as substantive evidence of the defendant’s guilt.” United States v. Brown, 53 F.3d
312, 314 (11th Cir. 1995). The prosecution, moreover, raised a number of issues at

trial that a reasonable jury could have interpreted to vitiate Samuels’ credibility or

provide circumstantial evidence of knowing possession.4

      In sum, the jury had enough evidence to reasonably conclude that Samuels

knowingly imported and possessed cocaine with intent to distribute. The District

Court properly denied Samuels’ motion for a judgment of acquittal.

      AFFIRMED.




      4
          See supra note 2.
                                           5